[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                March 15, 2007
                               No. 06-13591                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 05-00458-CR-UWC-PWG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

MICHAEL DEANGELO GRIFFIN,

                                                           Defendant-Appellant.



                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                               (March 15, 2007)

Before TJOFLAT, BARKETT and HULL, Circuit Judges:

PER CURIAM:

     Michael Deangelo Griffin appeals his convictions for possession with intent
to distribute cocaine base and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C.

§ 924(c)(1)(A)(i), respectively. Griffin stipulated at trial that two guns were found

in his apartment, and that a gun, bulletproof vest, and ID badge were found in his

car, and failed to object to testimony concerning these items. Nonetheless, Griffin

now argues that the introduction of this evidence was unnecessarily cumulative and

suggestive in violation of Fed. R. Evid. 403. Under these facts, we find no error in

the admission of these items into evidence.

      AFFIRMED




                                          2